DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, and 21-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 21-23, 28, 29 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Arrasvuori et al. (U.S. Pub. No. 2008/0250080) in view of Cary et al. (U.S. Pub. No. 2013/0064525).

Regarding claims 1 and 21, Arrasvuori et al. discloses an apparatus comprising:
one or more processors (see fig. 1 (processor, 103)); and
memory comprising processor executable instructions that, when executed by the one or more processors, cause the apparatus to (see fig. 1 (memory, 115)):
receive content, wherein the content comprises a plurality of video sections, and wherein each video section of the plurality of video sections comprises a video portion and an audio portion (see paragraphs 0032-0033; media work such as movie that comprises audio/visual segments);
receive content metadata associated with one or more features associated with each video section of the plurality of video sections, wherein the content metadata comprises importance information indicating an importance of each video section to an overall plot of the content (see paragraphs 0035, 0051-0053, 0061, figs. 3, 5 and 8; selection of the specific media segment may be based on the importance of the events that occur with the segment.  When a certain event or dramatic plot twist in a movie, television program, is critical to understanding the overall theme, the segment tags in the annotation file may indicate that the segment contains a critical event and is required for condensed versions);

modify, based on the indication, the content (see paragraphs 0006, 0035, 0043, 0054; creating a condensed media version including the most important segments from the media, for example, by selecting the segments with the highest thematic importance rating or an event indicator with a high importance level);
cause output of the modified content via a display device (see paragraph 0051; graphical user interface for displaying condensed version of a media work).
However, Arrasvuori et al. is silent as to plurality of modification options.
In an analogous art, Cary et al. discloses plurality of modification options (see paragraphs 0011, 0020, 0024; Edit script 20 may include modifications that adjust play of the content, such as by implementing parental controls where portions of the content are skipped, deleted, blurred, or otherwise adjusted, e.g., by inserting a bleep to deafen and audio portion or inserting an overlay to obfuscate an image portion).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Arrasvuori et al. to include plurality of modification options as taught by Cary et al. in order to save on bandwidth requirements for internet service providers, download time for end users, and storage on terminal 16 or in the network 14.

Regarding claim 28, Arrasvuori et al. discloses a method comprising: 
receiving user preference information associated with one or more visual features of content (see paragraphs 0047, 0051, 0061; user preference for selecting subset of media segments);
receiving the content, wherein the content comprises a plurality of video sections, and wherein each video section of the plurality of video sections comprises a video portion, an audio portion, and content metadata associated with the one or more visual features of the content (see paragraphs 0032-0033, 0038; media work such as movie that comprises audio/visual segments), wherein the content metadata comprises importance information indicating an importance of each video section to an overall plot of the content (see paragraphs 0035, 0051-0053, 0061, figs. 3, 5 and 8; selection of the specific media segment may be based on the importance of the events that occur with the segment.  When a certain event or dramatic plot twist in a movie, television program, is critical to understanding the overall theme, the segment tags in the annotation file may indicate that the segment contains a critical event and is required for condensed versions);
determine, based on the importance information, an indication of how to modify a video section of the plurality of video sections (see abstract, paragraphs 0006, 0035, 0043, 0054, fig. 4; creating a condensed media version including the most important segments from the media, for example, by selecting the segments with the highest thematic importance rating or an event indicator with a high importance level);

cause output of the modified content via a display device (see paragraph 0051; graphical user interface for displaying condensed version of a media work).
However, Arrasvuori et al. is silent as to plurality of modification options.
In an analogous art, Cary et al. discloses plurality of modification options (see paragraphs 0011, 0020, 0024; Edit script 20 may include modifications that adjust play of the content, such as by implementing parental controls where portions of the content are skipped, deleted, blurred, or otherwise adjusted, e.g., by inserting a bleep to deafen and audio portion or inserting an overlay to obfuscate an image portion).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Arrasvuori et al. to include plurality of modification options as taught by Cary et al. in order to save on bandwidth requirements for internet service providers, download time for end users, and storage on terminal 16 or in the network 14.


Regarding claim 22, Arrasvuori et al. and Cary et al. discloses everything claimed as applied above (see claim 21).  Arrasvuori et al. discloses wherein the processor executable instructions that, when executed by the one or more processors, 

Regarding claims 3, 23 and 29, Arrasvuori et al. and Cary et al. discloses everything claimed as applied above (see claims 1, 22 and 28).  Arrasvuori et al. discloses wherein receiving the content comprises receiving a Motion Picture Experts Group (MPEG) transport stream, wherein the receiving the content metadata comprises receiving the content metadata as a portion of the MPEG transport stream, and wherein the content metadata comprises information indicating one or more candidate portions of at least one video section of the plurality of video sections for modification (see paragraphs 0005, 0022, 0024, 0029, 0047, 0049, 0062).

Regarding claims 35, 36 and 37, Arrasvuori et al. and Cary et al. discloses everything claimed as applied above (see claims 1, 22 and 28).  Cary et al. discloses wherein the plurality of modification options comprise one or more of: blurring at least a portion of the video section of the plurality of video sections; pixelating at least the portion of the video section of the plurality of video sections; obscuring at least the portion of the video section of the plurality of video sections; blacking out at least the portion of the video section of the plurality of video sections; applying a mask to at least the portion of the video section of the plurality of video sections; reducing brightness of at least the portion of the video section of the plurality of video sections; obfuscating at . 


Claims 4, 7, 24, 27, 30, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Arrasvuori et al. and Cary et al.as applied to claims 1, 21 and 28 above, and further in view of Jarman et al. (U.S. Pub. No. 2006/0031870).

Regarding claims 4, 24 and 30, Arrasvuori et al. and Cary et al. discloses everything claimed as applied above (see claims 1, 21 and 28).  However, Arrasvuori et al. and Cary et al. are silent as to wherein, for each video section of the plurality of video sections of the content, the content metadata further comprises closed captioning information for a respective video section, sexual content information associated with whether or not sexual content is present in that video section, or violence information associated with whether or not violence is present in a respective video section.
Jarman et al. discloses wherein, for each video section of the plurality of video sections of the content, the content metadata further comprises closed captioning information for a respective video section, sexual content information associated with whether or not sexual content is present in that video section, or violence information associated with whether or not violence is present in a respective video section (see 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Arrasvuori et al. and Cary et al. to include for each video section of the plurality of video sections of the content, the content metadata further comprises closed captioning information for a respective video section, sexual content information associated with whether or not sexual content is present in that video section, or violence information associated with whether or not violence is present in a respective video section as taught by Jarman et al. for the advantage of filtering objectionable portions of a multimedia presentation.

Regarding claims 7, 27 and 33, Arrasvuori et al. and Cary et al. discloses everything claimed as applied above (see claims 4, 24 and 30). Arrasvuori et al. importance of each segment (see paragraphs 0035, 0051-0053, 0061, figs. 3, 5 and 8; selection of the specific media segment may be based on the importance of the events that occur with the segment.  When a certain event or dramatic plot twist in a movie, television program, is critical to understanding the overall theme, the segment tags in the annotation file may indicate that the segment contains a critical event and is required for condensed versions).
However, Arrasvuori et al. and Cary et al. are silent as to wherein modifying, based on the one or more rules and the content metadata, the content comprises: comparing each word of a plurality of words contained in the closed captioning 
Jarman et al. discloses wherein modifying, based on the one or more rules and the content metadata, the content comprises:
comparing each word of a plurality of words contained in the closed captioning information to a list of banned words (see paragraphs 0056, 0107-0108, figs. 9 and 14, Table 2; table 2 provides list of words that needs to be removed/filtered from the content e.g., cursing words like F***, B*stard/B*tch); and
obscuring, based on determining that one or more words of the plurality of words
contained in the closed captioning information correspond to at least one word in the list of banned words and determining that the importance information satisfies a fifth threshold, an audio portion of the obscured portion of the determined video section that comprises at least one word associated with the list of banned words (see paragraphs 0086, 0088-0091, 0100, 0101, 0108; muting/eliminating closed captioning text of objectionable language).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Arrasvuori et al. and Cary et al. to include wherein modifying, based on the one or more rules and the content metadata, 


Regarding claim 34, Arrasvuori et al. and Cary et al. discloses everything claimed as applied above (see claim 1).  However, Arrasvuori et al. and Cary et al. are silent as to wherein the one or more features comprise at least one of sexual content, violent content, an item associated with the sexual content, or an item associated with the violent content.
Jarman et al. discloses wherein the one or more features comprise at least one of sexual content, violent content, an item associated with the sexual content, or an item associated with the violent content (see fig. 9).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Arrasvuori et al. and Cary et al. to include wherein the one or more features comprise at least one of sexual content, violent content, an item associated with the sexual content, or an item associated with .

Claims 5, 6, 25, 26, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Arrasvuori et al., Cary et al. and Jarman et al. as applied to claims 4, 24 and 30 above, and further in view of Carlsgaard et al. (U.S. Pub. No. 2009/0089827).

Regarding claims 5, 25 and 31, Arrasvuori et al., Cary et al. and Jarman et al. discloses everything claimed as applied above (see claims 4, 24 and 30).  Arrasvuori et al. discloses importance of each segment (see paragraphs 0035, 0051-0053, 0061, figs. 3, 5 and 8; selection of the specific media segment may be based on the importance of the events that occur with the segment.  When a certain event or dramatic plot twist in a movie, television program, is critical to understanding the overall theme, the segment tags in the annotation file may indicate that the segment contains a critical event and is required for condensed versions).
However, Arrasvuori et al., Cary et al. and Jarman et al. are silent as to wherein modifying the content further comprises: obscuring, based on determining that the sexual content information satisfies a first threshold and determining that the information satisfies a second threshold, the obscured portion of the video section. 
In an analogous art, Carlsgaard et al. discloses wherein modifying the content further comprises: obscuring, based on determining that the sexual content information satisfies a first threshold and determining that the information satisfies a second threshold, the obscured portion of the video section (see paragraphs 0016-0017, 0028 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Arrasvuori et al., Cary et al. and Jarman et al. to include obscuring, based on determining that the sexual content information satisfies a first threshold and determining that the information satisfies a second threshold, the obscured portion of the video section as taught by Carlsgaard et al. for the advantage of filtering display of content identified by the indication of the display location of the potentially objectionable video content (POC) and the type of the POC if the type of POC corresponds to the type of POC that is to be filtered when displaying the video content.

		Regarding claims 6, 26 and 32, Arrasvuori et al., Cary et al. and Jarman et al. discloses everything claimed as applied above (see claims 4, 24 and 30).  Arrasvuori et al. discloses importance of each segment (see paragraphs 0035, 0051-0053, 0061, figs. 3, 5 and 8; selection of the specific media segment may be based on the importance of the events that occur with the segment.  When a certain event or dramatic plot twist in a movie, television program, is critical to understanding the overall theme, the segment tags in the annotation file may indicate that the segment contains a critical event and is required for condensed versions).

In an analogous art, Carlsgaard et al. discloses wherein the modifying the content further comprises: obscuring, based on determining that the violence satisfies a third threshold and determining that the information satisfies a fourth threshold, the obscured portion of the video section (see paragraphs 0016-0017, 0020 and figs. 5 and 6; Block 610 represents a display in which only the portion of the display screen where the POC was located was pixilated at the time the video content of a violent nature occurred).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Arrasvuori et al., Cary et al. and Jarman et al. to include wherein the modifying the content further comprises: obscuring, based on determining that the violence satisfies a third threshold and determining that the information satisfies a fourth threshold, the obscured portion of the video section as taught by Carlsgaard et al. for the advantage of filtering display of content identified by the indication of the display location of the potentially objectionable video content (POC) and the type of the POC if the type of POC corresponds to the type of POC that is to be filtered when displaying the video content.

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watson et al. U.S. Pub. No. 2005/0086069 discloses in paragraph 0102 -  editing or suppressing portions of the content scenes that are edited out might be defaced using sound (such as a loud "bleep", blanking the sound, or scrambling the sound) or using video blanking (such as a blank or scrambled picture), or pixelation to obscure parts of frames; or portions that might be skipped (such as using watchpoints and bookmarks)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner




/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        December 6, 2021.